Exhibit 10.6

 

AMENDMENT NO. 9

 

          AMENDMENT NO. 9 (this "Amendment"), dated as of March 31, 2005,
between ThermoView Industries, Inc. ("Company") and GE Capital Equity
Investments, Inc. ("GE Capital").

 

W I T N E S S E T H:

 

          WHEREAS, Company and GE Capital are parties to that certain Securities
Purchase Agreement, dated as of July 8, 1999 (as from time to time amended,
restated, supplemented or otherwise modified, the "Purchase Agreement", and
unless the context otherwise requires or unless otherwise defined herein,
capitalized terms used herein shall have the meanings assigned to them in the
Purchase Agreement); and

 

          WHEREAS, Company has requested certain amendments to the Purchase
Agreement as more particularly described in this Amendment; and

 

          WHEREAS, GE Capital is willing to amend the Purchase Agreement and the
Note as more particularly described in this Amendment upon the condition, among
others, that Company execute and deliver this Amendment in favor of GE Capital;

 

          NOW, THEREFORE, in consideration of the premises and mutual covenants
contained herein, and on the terms and subject to the conditions as hereinafter
set forth, the parties hereto agree as follows:

 

          SECTION 1. AMENDMENTS TO THE PURCHASE AGREEMENT. Effective as of the
Effective Date (as defined herein), the Purchase Agreement is amended as
follows:

 

          1.1     By amending and restating Section 2.6(a) of the Purchase
Agreement as follows:

   

"(a) Company shall pay interest to Purchaser, quarterly in arrears on the last
day of each March, June, September and December, commencing on June 30, 1999
(each, an "Interest Payment Date"), at a rate equal to 8% per annum, based on a
year of 360 days for the actual number of days elapsed, and based on the
principal amount outstanding from time to time under the Note (each such
payment, an "Interest Payment"); provided, however, that during the period
commenced October 1, 2003 through and including September 30, 2004 all Interest
Payments were paid-in-kind on the date the same became due, and were added to
the principal amount then outstanding (the amount of interest that would
otherwise have accrued except by reason of this proviso is referred to as
"Deferred Interest") on each Interest Payment Date and commencing on October 1,
2004 and for each day thereafter, interest on the Note has been and shall be
paid (on the principal amount thereof, including all Deferred Interest) solely
in cash on each Interest Payment Date; provided further, however, that the
Interest Payment due on March 31, 2005 shall be deferred (the "Deferred
Payment") and on each of June 30, 2005 and September 30, 2005 the Company shall
make a cash payment equal to the sum of (x) the Interest Payment then presently
due and (y) one-half (1/2) of the Deferred Payment."

 

          1.2     By amending and restating Section 5.1(h) of the Purchase
Agreement as follows:

 

                     "(h)(i) Fixed Charge Coverage Ratio. Company will maintain,
as of the last day of each calendar quarter for the applicable period of
measurement set forth below, a Fixed Charge Coverage Ratio of not less than the
following for such period:

 

Period/Calendar Quarter

Fixed charge coverage ratio

Nine months ending on September 30, 2005

1.00 to 1.00

Twelve months ending on December 31, 2005

1.00 to 1.00

Twelve months ending as of the end of each calendar quarter thereafter

1.00 to 1.00

 

                    (ii) Minimum EBITDA. Company shall have, as of the last day
of each calendar quarter for the applicable period of measurement set forth
below, EBITDA of not less than the following for such period:

 

Period/Calendar Quarter

Minimum EBITDA

Six months ending on June 30, 2005

$934,000

Nine months ending on September 30, 2005

$1,890,000

Twelve months ending on December 31, 2005

$2,754,000

Twelve months ending on March 31, 2006

$3,007,000

Twelve months ending as of the end of each calendar quarter thereafter

$3,049,000

 

                     (iii) Current Ratio. Company and its Subsidiaries on a
consolidated basis shall maintain, as of the last day of each calendar quarter
for the applicable period of measurement set forth below, a Current Ratio of not
less than the following for such period:

 

Period/Calendar Quarter

current ratio

Nine months ending on September 30, 2005

1.00 to 1.00

Twelve months ending on December 31, 2005

1.00 to 1.00

Twelve months ending as of the end of each calendar quarter thereafter

1.00 to 1.00

 

          For purposes of each of the above financial covenants, the following
terms shall have the following meanings:

 

           (i)     "Capital Expenditures" means, for any period, all payments
for any fixed assets, or improvements or for replacements, substitutions or
additions thereto, that have a useful life of more than one year and which are
required to be capitalized under GAAP and which payments have been made from
funds of Company other than funds borrowed by Company and its Subsidiaries.

 

           (ii)     "Current Assets" means, with respect to any Person, all
current assets of such Person as of any date of determination calculated in
accordance with GAAP, but excluding debts due from Affiliates.

           (iii)     "Current Liabilities" means, with respect to any Person,
all liabilities that should, in accordance with GAAP, be classified as current
liabilities, and in any event shall include all Indebtedness payable on demand
or within one year from any date of determination without any option on the part
of the obligor to extend or renew beyond such year, all accruals for federal or
other taxes based on or measured by income and payable within such year, but
excluding the current portion of long-term debt required to be paid within one
year.

 

           (iv)     "Current Ratio" means, with respect to any Person as of any
date of determination, the ratio of (a) Current Assets to (b) Current
Liabilities.

 

           (v)     "Fixed Charges" shall mean, with respect to Company for any
period, the aggregate of all consolidated interest expenses paid or accrued,
plus Capital Expenditures, plus obligations with respect to capital leases, plus
the Reimbursement Obligations, plus cash income taxes payable, plus amounts paid
to preferred shareholders, plus fees and scheduled payments of principal with
respect to Indebtedness, in all cases during such period by Company and its
Subsidiaries.

 

           (vi)     "Fixed Charge Coverage Ratio" means, with respect to any
Person for any period, the ratio of (a) EBITDA of such Person for such period to
(b) the Fixed Charges of such Person for such period.

 

           (vii)     "EBITDA" means, for any period (a) net income (or the
deficit if expenses and charges exceed revenues and proper income items)
increased by (b) all amounts deducted therefrom (without duplication) in the
calculation of net income on account of the sum of (i) interest expense, (ii)
provision for income taxes and (iii) depreciation and amortization expense
(including but not limited to legal fees and closing costs associated with this
Amendment and with the registration rights in respect of all outstanding
warrants), but excluding therefrom (c) all amounts included therein on account
of extraordinary items of income and expense, as well as gains from the sale of
assets outside the ordinary course of business."

 

          SECTION 2. AMENDMENT TO AMENDED AND RESTATED SENIOR SUBORDINATED NOTE.
Subject to the satisfaction of the conditions precedent set forth in Section 3
below, the Amended and Restated Senior Subordinated Note (the "Note") is hereby
amended as follows:

 

The third unnumbered paragraph of the Note shall be replaced with the following:

   

"The principal amount of the indebtedness evidenced hereby shall be payable in
the amounts and on the dates specified in the Securities Purchase Agreement and,
if not sooner paid in full, on July 31, 2006. Interest thereon shall be paid
until such principal amount is paid in full at such interest rates and at such
times as are specified in the Securities Purchase Agreement."

 

          SECTION 3. CONDITIONS PRECEDENT TO THE EFFECTIVENESS OF THIS
AMENDMENT. This Amendment shall be effective as of March 31, 2005 (such date is
referred to herein as the "Effective Date") upon full execution and delivery of
the following, in each case in form and substance satisfactory to the Lenders:

 

                     (a)     this Amendment;

 

                     (b)     the Thirteenth Amendment to the Loan Agreement,
dated as of the date hereof, among Company and its Subsidiaries, Purchaser, as
Agent, and the lenders party thereto (the "Thirteenth Amendment");

 

                     (c)     the Second Amendment to Amended and Restated Series
A Note, the Second Amendment to Amended and Restated Series B Notes, and the
First Amendment to Amended and Restated Series C Note, each dated as of the date
hereof, in each case issued by Company and its Subsidiaries (the "Amended
Notes"); and

 

                     (e)     the consent included in the signature pages hereto
of each of the Subsidiaries of the Company party to the Guaranty and each of the
Lenders party to the Thirteenth Amendment.

 

          SECTION 4. REPRESENTATIONS AND WARRANTIES. The Borrowers hereby,
jointly and severally, represent and warrant to GE Capital as follows:

   

     (a)     Recitals. The Recitals in this Amendment are true and correct in
all respects.

     

     (b)     Incorporation of Representations. All representations and
warranties of the Borrowers in the Purchase Agreement, the Note or any document
executed in conjunction therewith (the "Loan Documents") are incorporated herein
in full by this reference and, except with respect to representations and
warranties that were made as of and limited to a specific date, are true and
correct as of the date hereof.

     

     (c)     Corporate Power; Authorization. The Borrowers have the corporate
power, and have been duly authorized by all requisite action (corporate or
otherwise), to execute and deliver this Amendment and to perform their
obligations hereunder and thereunder. This Amendment has been duly executed and
delivered by each of the Borrowers.

     

     (d)     Enforceability. This Amendment is the legal, valid and binding
obligation of Borrowers, enforceable against each Borrower in accordance with
its terms.

     

     (e)     No Violation. The execution, delivery and performance of this
Amendment by each of the Borrowers does not and will not (i) violate any law,
rule, regulation or court order to which any Borrower is subject; (ii) conflict
with or result in a breach of any Borrower's Articles of Incorporation, Bylaws,
or other organizational documents or any agreement or instrument to which any
Borrower is party or by which it or its properties are bound, or (iii) result in
the creation or imposition of any lien, security interest or encumbrance on any
property of any Borrower, whether now owned or hereafter acquired, other than
liens in favor of GE Capital.

     

     (f)     Obligations Absolute. The obligation of the Borrowers to repay the
obligations evidenced by the Notes and all obligations of every type or nature
under any of the Loan Documents together with all interest accrued thereon, is
absolute and unconditional, and there exists no right of set off or recoupment,
counterclaim or defense of any nature whatsoever to payment of such obligations.

     

     (g)     Default. Assuming execution and delivery of the waiver of even date
herewith related to the default of the minimum EBITDA covenant for the fourth
quarter of 2004, no Default or Event of Default exists under the Note, the
Purchase Agreement or any other Loan Document.

     

     (h)     Public Disclosure. From, and as of this date, Thermoview shall
make, full, fair, accurate and complete disclosure of all relevant information
related to this Amendment, the 13th Amendment, the Amended Notes and all other
documents or arrangements related thereto, pursuant to the requirements of the
applicable securities laws of the United States of America, including without
limitation, the Securities Exchange Act of 1934, as amended.

 

          SECTION 5. DELIVERY OF UPDATED SCHEDULES. The Company hereby covenants
to, within 30 days after the Effective Date, deliver updated disclosure
schedules identical to those which were delivered in connection with the
Security Agreements. Such disclosure schedules shall be true and correct as of
the date hereof and as of the date of delivery.

 

          SECTION 6. FURTHER ASSURANCES. The Company hereby covenants (i) to
provide GE Capital with such other information respecting the business,
properties, conditions, financial or otherwise, collateral, or operations of the
Company or any of its Subsidiaries as GE Capital may from time to time
reasonably request and (ii) (a) to execute and deliver to GE Capital such
amendments, certificates, or other documents as GE Capital deems necessary or
advisable and (b) to take all other actions as GE Capital deems necessary or
advisable, in each case, in order to continue or grant to GE Capital a perfected
first priority interest in the collateral granted with respect to the Security
Documents.

 

          SECTION 7. CONFIRMATION REGARDING PAYMENTS ON PREFERRED STOCK. The
Company hereby confirms that it shall not declare or pay any dividends on or
make any distribution with respect to any class of its equity or ownership
interest, or purchase, redeem, retire or otherwise acquire any of its equity,
other than as set forth in Section 5G of the Loan Agreement, as amended and
restated in that certain Ninth Amendment to Loan Agreement, Amendment to Amended
and Restated Promissory Notes (the "Ninth Amendment"), dated as of March 28,
2003, by and among Borrowers and Lenders (it being understood that no payments
of dividends shall be permitted pursuant to clause (ii) of Section 5G of the
Loan Agreement, as amended and restated by the Ninth Amendment, if (a) at the
time of such payment, the Borrowers shall not be in compliance with the
financial covenants set forth in Sections 4.I.[1] and 4.I.[2] of the Loan
Agreement, as such section was amended and restated in that certain Eight
Amendment to the Loan Agreement and Amendment and Restatement of Note, dated as
of March 22, 2001 among Borrowers and Lenders (without giving effect for
purposes of this Section 4 to the terms of any subsequent amendment to Section
4.I of the Loan Agreement, including, without limitation, Sections 1.1 of this
Amendment) or (b) at the time of such payment a Default or Event of Default
shall have occurred and be continuing or such payment would result in the
occurrence of a Default or Event of Default).

 

          SECTION 8. RELEASE OF CLAIMS AND WAIVER. The Borrowers hereby release,
remise, acquit and forever discharge GE Capital and GE Capital's employees,
agents, representatives, consultants, attorneys, fiduciaries, servants,
officers, directors, partners, predecessors, successors and assigns, subsidiary
corporations, parent corporations, and related corporate divisions (all of the
foregoing hereinafter called the "Released Parties"), from any and all actions
and causes of action, judgments, executions, suits, debts, claims, demands,
liabilities, obligations, damages and expenses of any and every character, known
or unknown, direct and/or indirect, at law or in equity, of whatsoever kind or
nature, whether heretofore or hereafter arising, for or because of any matter or
things done, omitted or suffered to be done by any of the Released Parties prior
to and including the date of execution hereof, and in any way directly or
indirectly arising out of or in any way connected to this Amendment, the
Purchase Agreement, the Note or any other Loan Document, including but not
limited to, claims relating to any settlement negotiations (all of the foregoing
hereinafter called the "Released Matters"). Borrowers acknowledge that the
agreements in this paragraph are intended to be in full satisfaction of all or
any alleged injuries or damages arising in connection with the Released Matters.
The Borrowers represent and warrant to GE Capital that they have not purported
to transfer, assign or otherwise convey any right, title or interest of
Borrowers in any Released Matter to any other Person and that the foregoing
constitutes a full and complete release of all Released Matters.

 

          SECTION 9. RESERVATION OF RIGHTS. Neither the execution of this
Amendment nor the actions of the Lenders nor the failure of the Lenders to
exercise any rights under the Purchase Agreement, the Note or any documents
related thereto shall be a waiver of any rights or remedies of the Lenders as
against Borrowers as a result of any Default or Event of Default which exists or
might exist now or at any time under the Purchase Agreement, the Note or the any
documents related thereto. Nothing contained in this Amendment, the 13th
Amendment, the Amended Notes, nor any communications between the Lenders and
Borrowers, shall be a waiver of any rights or remedies of the Lenders, as
against Borrowers. The Lenders hereby reserve and preserve all of their rights
and remedies against Borrowers under the Purchase Agreement, the Note, any
documents related thereto, and applicable law or in equity; specifically, this
Amendment does not constitute a waiver or implied waiver of any Defaults or
Events of Default which currently exist.

 

          SECTION 10. COSTS AND EXPENSES. The Borrowers hereby reaffirm their
agreement under the Purchase Agreement to pay or reimburse GE Capital on demand
for all costs and expenses incurred by GE Capital in connection with the
Purchase Agreement and all other documents contemplated thereby, including
without limitation all reasonable fees and disbursements of legal counsel.
Without limiting the generality of the foregoing, the Borrowers specifically
agree to pay all fees and disbursements of counsel to GE Capital for the
services performed by such counsel in connection with the preparation of this
Amendment and the documents and instruments incidental hereto.

 

          SECTION 11. EFFECT AND CONSTRUCTION OF AMENDMENT. Except as expressly
provided herein, the Purchase Agreement, the Note and any other Loan Documents
shall remain in full force and effect in accordance with their respective terms,
and this Amendment shall not be construed to:

 

                     (a)     impair the validity, perfection or priority of any
lien or security interest securing the Note;

 

                     (b)     waive or impair any rights, powers or remedies of
the GE Capital under the Loan Documents;

 

                     (c)     constitute an election of remedies to the exclusion
of any other remedies; or

 

                     (d)     constitute an agreement between GE Capital and the
Borrowers or require the GE Capital to waive any Events of Default or extend the
term of the Purchase Agreement or the Note or the time for payment of any of the
obligations represented by the Note or the Loan Documents; or make any further
loans or other extensions of credit to Borrowers or any of them.

 

          SECTION 12. BENEFIT OF AGREEMENT. This Amendment shall be binding upon
and inure to the benefit of and be enforceable by the parties hereto, their
respective successors and assigns. No other person or entity shall be entitled
to claim any right or benefit hereunder, including, without limitation, the
status of a third-party beneficiary of this Amendment.

 

          SECTION 13. ENTIRE AGREEMENT. Except as expressly set forth herein,
there are no agreements or understandings, written or oral, by and among
Borrowers and GE Capital relating to this Amendment, the Purchase Agreement or
the other Loan Documents that are not fully and completely set forth herein or
therein.

 

          SECTION 14. SEVERABILITY. The provisions of this Amendment are
intended to be severable. If any provisions of this Amendment shall be held
invalid or unenforceable in whole or in part in any jurisdiction, such provision
shall, as to such jurisdiction, be ineffective to the extent of such invalidity
or enforceability without in any manner affecting the validity or enforceability
of such provision in any other jurisdiction or the remaining provisions of this
Amendment in any jurisdiction.

 

          SECTION 15. GOVERNING LAW. This Amendment shall be governed by and
construed in accordance with the internal substantive laws of the State of New
York, without regard to the choice of law principles of such state.

 

          SECTION 16. COUNTERPARTS; FACSIMILE SIGNATURES. This Amendment may be
executed in any number of counterparts and by different parties to this
Amendment on separate counterparts, each of which, when so executed, shall be
deemed an original, but all such counterparts shall constitute one and the same
agreement. Any signature delivered by a party by facsimile transmission shall be
deemed to be an original signature hereto.

 

          SECTION 17. NOTICES. Any notices with respect to this Amendment shall
be given in the manner provided for in the Purchase Agreement.

 

          SECTION 18. SURVIVAL. The provisions set forth in Section 8 above
shall survive the payment in full of the Notes.

 

          SECTION 19. AMENDMENT. No amendment, modification, rescission, waiver
or release of any provision of this Amendment shall be effective unless the same
shall be in writing and signed by the parties hereto. As amended hereby, the
Note, the Purchase Agreement and the Loan Documents remain in full force and
effect.

 

          SECTION 20. REFERENCES. All references in the Loan Documents to the
Note shall be deemed to refer to the Note as amended, restated, modified or
supplemented from time to time.

 

          SECTION 21. NO OTHER WAIVER. The execution of this Amendment and
acceptance of any documents related hereto shall not be deemed to be a waiver of
any Event of Default or breach, default or event of default under any Loan
Document or other document held by GE Capital, whether or not known to GE
Capital and whether or not existing on the date of this Amendment.

 

          SECTION 22. JURY TRIAL WAIVER. BECAUSE DISPUTES ARISING IN CONNECTION
WITH COMPLEX FINANCIAL TRANSACTIONS ARE MOST QUICKLY AND ECONOMICALLY RESOLVED
BY AN EXPERIENCED AND EXPERT PERSON AND THE PARTIES WISH APPLICABLE STATE AND
FEDERAL LAWS TO APPLY (RATHER THAN ARBITRATION RULES), THE PARTIES DESIRE THAT
THEIR DISPUTES BE RESOLVED BY A JUDGE APPLYING SUCH APPLICABLE LAWS. THEREFORE,
TO ACHIEVE THE BEST COMBINATION OF THE BENEFITS OF THE JUDICIAL SYSTEM AND OF
ARBITRATION, THE PARTIES HERETO WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
SUIT, OR PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE, WHETHER SOUNDING IN
CONTRACT, TORT OR OTHERWISE, AMONG GE CAPITAL AND ANY BORROWER ARISING OUT OF,
CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG
THEM IN CONNECTION WITH, THIS AMENDMENT, THE PURCHASE AGREEMENT OR ANY OF THE
OTHER LOAN DOCUMENTS OR THE TRANSACTIONS RELATED THERETO.

     

          IN WITNESS WHEREOF, this Amendment has been duly executed as of the
date first written above.

 

 

THERMOVIEW INDUSTRIES, INC

.      

By:____________________________________

 

          Charles L. Smith, President

         

GE CAPITAL EQUITY INVESTMENTS, INC.

     

By: ___________________________________

 

          Duly Authorized signatory

         

CONSENT OF LENDERS

     

GE CAPITAL EQUITY INVESTMENTS, INC.

     

By: __________________________________

 

Name: ________________________________

 

Title: _________________________________

         

SERIES B LENDERS:

     

DART Investors, L.P.

 

By: DART Management General Partner Group, LLC

     

By: _________________________________

 

          Mitchell M. Wexler, Manager

     

____________________________________

 

Charles L. Smith

     

____________________________________

 

Robert L. Cox

     

____________________________________

 

Robert L. Cox, II

     

____________________________________

 

Stephen A. Hoffman

     

____________________________________

 

Mitch M. Wexler

     

____________________________________

 

Stephen Townzen

     

EMERGING BUSINESS SOLUTIONS, LLC

         

By: _________________________________

 

Duly Authorized Signatory

         

____________________________________

 

Ronald L. Carmicle

     

____________________________________

 

Raymond C. Dauenhauer

     

____________________________________

 

J. Sherman Henderson, III

     

____________________________________

 

Bruce C. Merrick

     

____________________________________

 

George T. Underhill, II

     

____________________________________

 

Daniel F. Dooley

           

CONSENT OF THE GUARANTORS

 

               The Subsidiaries of Company hereby (i) acknowledge receipt of a
copy of this Amendment and (ii) agree that the terms and provisions thereof
shall not affect in any way the obligations and liabilities of such Subsidiaries
under the Guaranty or any of the other Loan Documents, all of which obligations
and liabilities shall remain in full force and effect and each of which are
hereby reaffirmed.

 

 

THERMOVIEW INDUSTRIES, INC.

 

AMERICAN HOME DEVELOPERS CO., INC.

 

FIVE STAR BUILDERS, INC.

 

KEY HOME CREDIT, INC.

 

KEY HOME MORTGAGE, INC.

 

LEINGANG SIDING AND WINDOW, INC.

 

PRIMAX WINDOW CO.

 

PRECISION WINDOW MFG., INC.

 

ROLOX, INC.

 

TD WINDOWS, INC.

 

THERMAL LINE WINDOWS, INC.

 

THERMOVIEW OF MISSOURI, INC.

 

THERMO-TILT WINDOW COMPANY

 

THOMAS CONSTRUCTION, INC.

 

THERMO-SHIELD OF AMERICA (ARIZONA), INC.

 

THERMO-SHIELD OF AMERICA (MICHIGAN), INC.

 

THERMO-SHIELD COMPANY, LLC

 

THERMO-SHIELD OF AMERICA (WISCONSIN), LLC

 

THERMOVIEW ADVERTISING GROUP, INC.

         

By:____________________________________________

 

          Charles L. Smith, President

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------